           Case 2:20-cv-00538-GMN-VCF Document 22 Filed 06/11/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      ERIC KOHLI,
4
                           Plaintiff,
5                                                        2:20-cv-00538-GMN-VCF
      vs.                                                ORDER
6     AJAY G. DAYAL, et al.,
7                          Defendant.
8           Before the court is Eric Kohli v. Ajay G. Dayal, et al., case number 2:20-cv-00538-GMN-VCF.
9           A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
10          Accordingly,
11          IT IS HEREBY ORDERED that the parties must a proposed discovery plan and scheduling order
12   on or before June 25, 2020.
13

14          DATED this 11th day of June, 2020.
                                                               _________________________
15
                                                               CAM FERENBACH
16                                                             UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
